Citation Nr: 1811039	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), previously rated as anxiety disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, which included service in the Republic of Vietnam (Vietnam) during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and an October 2013 rating decision from the RO in St. Paul, Minnesota.  Jurisdiction is presently with the RO in Chicago, Illinois. 

In August 2017, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered acoustic trauma while serving in combat in Vietnam during the Vietnam Era, and upon his return to the United States he began noticing ringing in his ears.

2.  The most probative evidence of record shows the Veteran's PTSD was manifested by intrusive thoughts; nightmares; sleep disturbances; mild fluctuations in mood; difficulty with concentration; hypervigilance; issues with anger and irritability, but without any periods of violence; and a preference for isolation from others, while maintaining the ability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1111, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307(a)(3), 3.309(a), 4.87, Diagnostic Code (DC) 6260 (2017).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.126, 4.130, DCs 9411, 9143 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The Veteran contends that his tinnitus stems from the acoustic trauma he suffered in service.  See November 2010 Veteran's Application for Compensation and/or Pension; June 2011 Statement in Support of Claim.  

More specifically, during the August 2017 travel Board hearing, the Veteran testified that he participated in a number of significant battles in Vietnam during his 14 months there.  August 2017 Board Hearing Transcript at 2-3.  During that time, he was exposed to loud noises from mortars, artillery, and planes, but was never issued any hearing protection.  Id. at 3, 5; see also DD Form 214 (noted the Veteran's military occupational specialty was as a light weapons infantryman and that he earned an Air Medal, denoting exposure to plane noises).  Although he could not state with certainty that his tinnitus had its onset in service because he was focused on other issues while in Vietnam, he recalled experiencing ringing in his ears upon his return from Vietnam.  August 2017 Board Hearing Transcript at 5.

Even though a review of the Veteran's service treatment records (STRs) is negative for any complaints of ringing in his ears in service, his DD Form 214 reveals that he earned the Combat Infantry Badge while serving during the Vietnam Era.   Furthermore, his lay statements are consistent with the circumstances, conditions, or hardships of his service.  As such, his lay statements are sufficient to establish that he sustained acoustic trauma in service.  38 U.S.C. § 1154(b); see also Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996) (holding that in the case of a veteran who has engaged in combat with the enemy during a period of war, upon receipt of lay or other evidence consistent with the circumstances, conditions, or hardships of the veteran's service, 38 U.S.C. § 1154(b) creates a factual presumption, which can only be rebutted by clear and convincing evidence to the contrary).

In terms of a current disability, the Board recognizes that tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  Accordingly, the Veteran's lay statements are competent in these respects.  Moreover, as his lay statements have been consistent with each other and the other evidence of record, the Board finds they are credible and probative as well.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  

In furtherance of this claim, the Veteran underwent a VA examination in February 2011.  February 2011 Audio VA Examination Report.  At that time, he disclosed having suffered from tinnitus for a long time.  In the end, the VA examiner opined it was less likely than not his tinnitus was caused by or otherwise related to his service.  Rather, the VA examiner attributed his tinnitus to his many years of employment as a farmer.  

In rendering this opinion, the VA examiner did not have an opportunity to address the Veteran's testimony during the August 2017 travel Board hearing that his tinnitus manifested upon his return from Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  As such, the February 2011 Audio VA Examination Report is less probative.

Aside from the February 2011 Audio VA Examination Report there is no other pertinent medical evidence of record for this claim.  Necessarily, the Veteran's lay statements are the most probative evidence of record.

At this juncture, the Board notes that tinnitus is included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. 
§ 3.303(b), 3.307(a), and 3.309(a) because it has been recognized as an organic disease of the nervous system for VA compensation purposes.  As a result, it may be presumptively service-connected if it is shown to have manifested to a compensable degree within one year of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a), 4.87, Diagnostic Code 6260.

Here, the evidence outlined above establishes the onset of tinnitus upon the Veteran's return from Vietnam and that it has continued to the present day.  See August 2017 Board Hearing Transcript at 5.  While he did not expressly state it manifested within one year of separation from service, he did confirm it has been occurring since service.  Resolving any doubt in his favor, the Board finds his tinnitus manifested to a compensable degree within one year of separation from service, warranting service connection on a presumptive basis.  38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.307(a)(3), 3.309(a), 4.87, Diagnostic Code 6260; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

II.  An Increased Disability Rating for PTSD

The Veteran contends that his PTSD has increased in severity.  See October 31, 2012 Veteran's Supplement Claim for Compensation.  

Preliminarily, the Board notes the applicable DCs are DC 9411 and 9413, which are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating.

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

While the use of Global Assessment of Functioning (GAF) scale has been discontinued under American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5), because the Veteran's medical records of evidence contain evaluations conducted in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), the Board will consider them.  In doing so, the Board is mindful of the fact that although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability; it is not determinative of the disability rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).   

The GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 70 to 61 indicates there are some mild symptoms or some difficulty in social, occupational, or school functioning, but generally function pretty well, and has some meaningful interpersonal relationships; 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupational, or school functioning; and 50 to 41 indicate there are serious symptoms, or serious impairment in either social, occupation, or school functioning.

In contemplating the evidence of record, the Board finds the preponderance of the evidence is against an increased disability rating in excess of 50 percent for PTSD at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must examine the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings).

In furtherance of this claim, the Veteran has been afforded two VA examinations; first in April 2012, then in September 2013.  See April 2012 Mental Disorders VA Examination Report; September 2013 Mental Disorders VA Examination Report.

During the first VA examination in April 2012, the Veteran described his relationship with his wife as good and not so good at times.  April 2012 Mental Disorders VA Examination Report.  His explained that wife says he is irritable, and she feels as though she could never do anything to please him.  The VA examiner noted they have been married for 35 years.  Other than his wife, the VA examiner observed that he appeared to be very detached from others and isolated.  He claimed he had no friends. 

The Veteran reported last working in 2008 or 2009 as a truck driver.  He claimed he was terminated from the position because he missed too much work due to his wife's diagnosis and treatment for breast cancer.  He planned on returning to work after her treatments ended, but he ended up being diagnosed with diabetes.  As a result, he averred that he could no longer work as a truck driver.  However, he expressly denied that he lost any time from work or experienced a reduction in his efficiency, reliability, or effectiveness due to his mental health symptoms.

In regard to his symptoms, the Veteran reported psychological and physiological reactivity to triggers such as intrusive thoughts and nightmares.  He explained that when something comes up behind him he "hollers and jumps."  

The VA examiner noted the Veteran began seeing a VA therapist in September 2011, but has not been prescribed any medication for his mental health condition. 

The VA examiner observed the Veteran presented for the examination clean, neatly groomed, and appropriate dressed.  He was oriented to person, place, and time; attention was intact.  His thought processes and content were unremarkable, logical, goal directed, relevant, and coherent.  He was initially slightly hostile, but became friendlier and more cooperative as the interview progressed.  Even still, his mood was dysphoric and his affect was flat.  

Upon examination, the VA examiner found the Veteran's judgement was intact for the most part, but suspected there might be some impairment when he is angry.  Regardless, the VA examiner determined his impulsivity was fair, without any episodes of violence.  In terms of insight, he understood the consequences of his behavior, but partially understood that he had a problem.  His concentration and memory were intact.  While there was evidence of mild sleep impairment due to nightmares, the VA examiner concluded it did not interfere with his daytime activities.  There was no evidence of inappropriate, obsessive or ritualistic behaviors; or panic attacks.  He had no problems with his daily living activities.  

The VA examiner determined the Veteran's relevant symptoms were depressed mood, anxiety, disturbances in motivation and mood.  Even though the VA examiner assigned a GAF score of 60, suggesting his symptoms caused moderate difficulty in social, occupational, or school functioning; the VA examiner explicitly opined his occupational and social impairment rose to the level of mild or transient symptoms, which decreased work efficiency and ability to perform tasks only during periods of significant stress.  Thus, the VA examiner's assessment more nearly approximated a 10 percent disability rating under General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Subsequently, the Veteran was examined by the VA again in September 2013.  September 2013 Mental Disorders VA Examination Report.  This VA examiner observed he presented for the examination neatly dressed, with good hygiene and fair grooming.  The VA examiner noted he was in a good mood, very talkative, friendly, and cooperative.  He appeared to be relaxed and attentive.  He was oriented to person, place, and time; and his attention was intact.  His thought processes and content were unremarkable, logical, goal directed, relevant, and coherent.  However, he was more focused on discussing his blood sugar issues, and any effort to redirect the discussion to relevant symptoms were met with comments leading back to his blood sugar issues.

Following examination, the VA examiner found the Veteran's judgement was intact; insight was fair; impulse control was intact; concentration was intact; memory was intact; and he had no problems with his daily living activities.  There was no evidence of inappropriate, obsessive or ritualistic behaviors; panic attacks; or sleep issues, other than getting up two to three times per night to use the restroom.

In terms of occupational impairment, the VA examiner noted the Veteran has not been employed since 2009.  Consequently, there were no current occupational impairments demonstrated.  Prospectively, the VA examiner opined his symptoms would not affect his ability to obtain and maintain employment.  In support, the VA examiner referenced his admission that his mental health symptoms did not cause any occupational or social impairment while he was working.

Socially, the VA examiner recorded the Veteran's response that he did not like being around people in general.  Nonetheless, he stated that he has been married for 38 years, and relayed having a loving relationship with his wife.  He liked spending time with his family.  In particular, he and his wife enjoyed going out to eat with family and friends. 

Based on the examination, the VA examiner concluded the Veteran's relevant symptom was disturbance of motivation and mood.  While the VA examiner assigned a GAF score of 65, indicating his symptoms were mild; causing some difficulty in social, occupational, or school functioning; the VA examiner opined his symptoms were not severe enough cause occupational or social functioning nor require continuous medication.  Thus, the VA examiner's assessment more nearly approximated a non-compensable disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

During the August 2017 travel Board hearing, the Veteran expressed dissatisfaction with the September 2013 VA examination.  See August 2017 Board hearing Transcript at 10-11.  He believed the VA examiner was skeptical of his diagnosis and did not take the time necessary to discuss the impact of his diabetes mellitus, which he believed was relevant to his PTSD.

As noted above, the September 2013 VA examiner did document the Veteran was focused on his blood sugar issues and that any effort to redirect the discussion to relevant symptoms were met with comments leading back to the same.  A review of the September 2013 Mental Disorders VA Examination Report reveals the VA examiner made detailed observations regarding his mental health status at the time of his examination separate and apart from this observation.  Any perceived deficiencies in the VA examiner's observations pertained to his mental health history leading up to the examination.  

These perceived deficiencies relate back to the Veteran's inability to provide a relevant answer to the VA examiner's questions regarding his symptoms and their frequency, severity, and duration because he wanted to discuss his diabetes mellitus, which he believed was the most germane issue.  However, he is not competent to provide evidence regarding such a complex issue as an etiological link or association between his diabetes mellitus and his PTSD.  See Barr, supra; see also Jones, supra.  In contrast, the VA examiner is competent to do so, and it is reasonable to infer the VA examiner determined consideration of his diabetes mellitus was not material to the Veteran's current mental health status.
 
The Board acknowledges the VA examiner did question whether the Veteran met all the criteria for a current diagnosis of PTSD.  In doing so, the VA examiner referenced an earlier February 2011 examination which found he did not meet all the diagnostic criteria for PTSD.  Id.; see also January 2012 VA Mental Health Outpatient Note (the Veteran's treating VA therapist also noted he met "some of the criteria" for PTSD, but was unsure whether he fully met the criteria).  Furthermore, given the above, it is also reasonable to infer the VA examiner may not have received all the necessary information regarding his symptoms to confirm his PTSD diagnosis.

Although the VA has a duty to assist the Veteran in pursuing his claims, he also has the responsibility of cooperating in the development of all facts pertinent to these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  The Veteran was provided an exam; that he did not cooperate with the examiner does not negate the examiner's findings.  With respect to this symptoms, he did not testify as to any that were different in frequency or level of severity than those reflected on the examination.  For the reasons detailed above, the Board finds the September 2013 Mental Disorders VA Examination Report is adequate.  The relative probative value of the September 2013 Mental Disorders VA Examination Report is addressed further below.

A review of the claims file reveals the Veteran received long-term mental health treatment through the VA.  The relevant VA treatment records begin in November 2011 and end in July 2016.  
During this time span, each of the VA Mental Health Outpatient Note entries reflect that he appeared for the appointment in a neat, clean, and appropriate manner; was alert and oriented to person, place, and time; mood was euthymic; speech was normal in rate, tone, and volume; affect was appropriate to content and congruent with his mood; and his thought processes was logical and goal directed.  At no time was there any evidence of suicidal or homicidal ideation; delusions; or hallucinations.  

Throughout the appeal period, the Veteran continued to experience, to varying degrees and frequency, intrusive thoughts; nightmares; sleep disturbances; mild fluctuations in mood; difficulty with concentration; hypervigilance; issues with anger and irritability; and isolation from others.

Even so, between November 2011 and November 2013, the VA therapist consistently assigned a GAF score of 60 and assigned a GAF score of 62 in December 2013.  In doing so, the VA therapist generally observed his mood was stable and that he was managing his symptoms relatively well.  The VA therapist discontinued assigning a GAF score starting in 2014.

Although the evidence of record establishes near-continuous depressed mood, the VA therapist assessed it to be mild at all times and associated it with changes in the weather.  See February 2013 VA Mental Health Outpatient Note (noted the Veteran had a mild mood fluctuation associated with not being able to work outdoors, but it was not debilitating).  Despite the depressed mood, he always maintained the ability to function independently, appropriately, and effectively.  

For instance, the Veteran remained independent in his daily living activities.  In fact, he assisted his wife in caring for her mother and aunt.  See July 2015 VA Mental Health Outpatient Note; April 2016 VA Mental Health Outpatient Note.  He stayed physically active; caring for his garden and farm.  See August 2014 VA Mental Health Outpatient Note; June 2016 VA Mental Health Outpatient Note (noted the Veteran's report that he also took care of his wife's aunt's cattle and farm following her passing).  Further, he was able to engage in farm related business transactions, such as selling cattle.  See March 2012 VA Mental Health Outpatient Note; April 2012 VA Mental Health Outpatient Note; May 2012 VA Mental Health Outpatient Note; July 2014 VA Mental Health Outpatient Note.  

While the Board acknowledges the VA treatment records indicate the Veteran has had anger management issues, there is no evidence establishing that his impulse control was impaired to the extent that he exhibited unprovoked irritability with periods of violence.  See February 2012 VA Mental Health Outpatient Note (noted the Veteran needed to improve his anger management skills).  According to him, he had a history of being loud and argumentative when he felt disrespected or challenged.  See March 2013 VA Mental Health Treatment Plan Note.  However, he never reported any periods of violence associated with his anger or irritability.  See September 2013 VA Mental Health Outpatient Note (noted the Veteran's anger was well controlled, but that he was having some difficulty with irritability); June 2014 VA Mental Health Outpatient Note (the Veteran reported that his wife described him as being "quite disagreeable" at times); June 2015 VA Mental Health Outpatient Note (the Veteran reported that if something is said that he disagrees with he has no difficulty sharing his views and had a tendency to become agitated).

Overall, the Veteran started reporting improvements with anger and irritability, which the VA therapist confirmed.  See July 2012 VA Mental Health Outpatient Note (noted the Veteran's wife's confirmation that his anger and irritability have improved); April 2014 VA Mental Health Outpatient Note (noted the Veteran's report that he is not as "crabby" with his wife); May 2014 VA Mental Health Outpatient Note (noted the Veteran was making progress with angry outbursts that used to occur regularly); August 2014 VA Mental health Outpatient Note (noted the Veteran did not report any angry outbursts).

The Board notes a March 2015 VA Mental Health Outpatient Note documented the Veteran demonstrated an inappropriate level of anger during a therapy session when discussing a change in his primary care physician.  However, there is no indication there was violence or other manifestation of his anger rising to that level of impairment in impulse control attendant with this episode.

The Board observes the Veteran's VA therapist continued to reiterate that he maintained an isolated lifestyle.  Nevertheless, the Board finds his isolated lifestyle did not render him unable to establish and maintain effective relationships.

During the appeal period, the Veteran continued to report having a good relationship with his wife and family.  See April 2012 VA Mental Health Outpatient Note; June 2012 VA Mental Health Outpatient Note; February 2014 VA Mental Health Outpatient Note (the Veteran reported that he spent some snow days with his wife recently and enjoyed it); June 2014 VA Mental Health Outpatient Note; (the Veteran reported that he looked forward to attending a relative's wedding in the summer); May 2015 VA Mental Health Outpatient Note (the Veteran reported being content in his marriage and interacting well with his wife, her mother, and aunt).  

Notwithstanding the Veteran's claims that he did not have close friends, his VA treatment records contain reports of him attending military reunions on multiple occasions.  See May 2015 VA Mental Health Outpatient Note; cf. September 2012 VA Mental Health Outpatient Note; September 2013 VA Mental Health Outpatient Note; September 2014 VA Mental Health Outpatient Note.  A January 2015 VA Mental Health Outpatient Note recorded his statement that he has been able to locate several military buddies through whom he learned about other reunions, which he has begun attending.  He relayed that he enjoyed attending these reunions and spending time with his close military buddies.  See July 2015 VA Mental Health Outpatient Note.  He continued to maintain contact with his military buddies into 2016.  A May 2016 VA Mental Health Outpatient Note detailed his statement that he was now on Facebook and using it to connecting with the military buddies he sees at these at these reunions. 

Beginning in March 2015, the VA therapist suggested stepping the Veteran down in the frequency of their sessions because he was doing fairly well.  See March 2015 VA Mental Health Outpatient Note.  Again, in August 2015, the VA therapist stated they would be tapering back the frequency of their sessions because he was coping relatively well.  See August 2015 VA Mental Health Outpatient Note.  By July 2016, the VA therapist documented that he has begun to demonstrate good progress and begun to focus more on issues related to age rather than trauma.  July 2016 VA Addendum.  Consequently, he was discharged from individual therapy. 

The Board acknowledges the October 16, 2014 letter from the Veteran's treating VA therapist stating there are times when he is very symptomatic during the winter months.  In the letter, the VA therapist reiterated that he remained isolated, without close friends; hypervigilant; distrusting of people; continued to have intrusive thoughts and nightmares; and avoided speaking about his experiences in Vietnam or going to places that reminded him of them.  However, the Board notes an October 16, 2014 VA Mental Health Outpatient Note from the same VA therapist is consistent with the Board's observations above. 

In contemplating the Veteran's VA treatment records, the Board finds that he has not manifested the severity, frequency, or duration of symptomatology delineated in the diagnostic criteria for a 70 percent disability rating or other symptoms on a par with the level of severity exemplified in these manifestations .  At worst, his VA treatment records disclose that he manifested symptoms of intrusive thoughts; nightmares; sleep disturbances; mild fluctuations in mood; difficulty with concentration; hypervigilance; issues with anger and irritability without any periods of violence; and a preference for isolation from others, but an ability to establish and maintain effective relationships, which are fully encompassed by the diagnostic criteria listed for a 50 percent disability rating.

In addition to the above, VA received a June 2015 Buddy Statement from the Veteran' wife, S.W.  According to S.W., they are hardly able to go out for the evening.  When they do, he has to position himself where he can sit near an exit and look out to face the door.  She recalled a vacation they took to Hawaii several years prior, which was a disaster because he kept talking about the "gooks" coming out from the vegetation.  She relayed they have not shared a bed in many years because on one occasion he sat up screaming and elbowed her in the eye when the telephone rang.  He will not leave the house without several bottles of water because of his experience going thirsty during a road march in service.  He refuses to attend funerals.  He cannot stand fireworks.  She reported he had a short temper and liked to spend time alone in their garden.  
Between the VA examinations and the Veteran's VA treatment records, the Board places greater probative weight on latter because the VA therapist is the most familiar with him and his symptomatology.  Even considering the credible lay evidence, to include the Veteran's wife's statement, the evidence does not more nearly approximate a higher rating.  The Veteran does not have deficiencies in most areas sufficient to warrant the higher 70 percent rating, nor does he have total occupational and social impairment sufficient to warrant the total rating.  

Based on the foregoing, the Board finds the preponderance of the evidence is against an increased disability rating in excess of 50 percent for the Veteran's PTSD.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Service connection for tinnitus is granted.

Entitlement to an increased disability rating in excess of 50 percent for PTSD is denied.


REMAND

I.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss stems from the acoustic trauma he suffered in service.  See November 2010 Veteran's Application for Compensation and/or Pension; June 2011 Statement in Support of Claim.  

In furtherance of this claim, the Veteran was afforded a VA examination in February 2011.  The audiometric test administered at that time confirmed he met the threshold set forth in 38 C.F.R. § 3.385 (2017) for a hearing loss disability for VA compensation purposes.  However, the VA examiner opined that it was less likely than not his hearing impairment was caused by his acoustic trauma in service, simply citing that his hearing remained within normal limits and unchanged at the time of separation.  Cf. Ledford v. Derwinksi, 3 Vet. App. 87 (1992) (holding that the absence of evidence demonstrating a complaint, treatment, or diagnosis of hearing loss in service alone is not fatal to a service connection claim for hearing loss).  Consequently, the February 2011 Audio VA Examination Report is inadequate to adjudicate this claim, and a remand is necessary to obtain an adequate opinion.  

II.  Entitlement to TDIU

The Veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  See October 2012 Veteran's Supplemental Claim for Compensation.

In light of the Board's grant of the Veteran's service connection claim for tinnitus and remand for another VA examination with respect to his service connection claim for bilateral hearing loss herein, the Board finds a remand is necessary for readjudication of the issue of entitlement to TDIU upon assignation of a disability rating for his newly service-connected tinnitus and completion of the VA examination for his bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum to the February 2011 audio examination in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current hearing loss disability was caused by or is otherwise related to his active duty service and explain why.  In rendering an opinion:

a. The examiner is reminded the Veteran is presumed to have sustained acoustic trauma in service by virtue of his combat service during a period of war.

b. The examiner is reminded that the lack of evidence demonstrating a complaint, treatment, or diagnosis of hearing loss in service, while probative, may not serve as the sole basis for a negative nexus opinion.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between his acoustic trauma in service and his bilateral hearing loss.  In doing so, the examiner is asked to address the issue of delayed onset hearing loss due to acoustic trauma.

c. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Once the above request has been completed, to the extent possible, and a disability rating for the Veteran's tinnitus has been assigned, readjudicate the issue(s) remaining on appeal, to include the issue of entitlement to TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  He and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


